To compel respondent to grant a new trial.
Order to show cause denied February 10, 1891.
The case in which the new trial was denied was affirmed in 86 M., 585. The ground of the motion for a new trial was that through the inadvertence of counsel no testimony was given to show that the husband had consented to the performance of the service for plaintiff’s individual benefit. At the close of the testimony, counsel for defendant moved for a verdict upon thc> ground that the services belonged to the husband and not to plaintiff, and the court directed the jury accordingly.